Citation Nr: 9903848	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-41 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to 
September 1994.

The instant appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which granted a claim 
for service connection for low back strain and assigned a 
noncompensable disability evaluation.  By rating decision 
dated in January 1998, an increased rating, to 10 percent, 
was awarded, effective the day following the veteran's 
retirement from service.  Since this claim has not been 
withdrawn, an increased rating above 10 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The Board notes that the veteran had also appealed the denial 
of service connection for a shoulder disorder.  However, by 
rating decision dated in January 1998, the veteran was 
granted entitlement to service connection for chronic pain of 
the right shoulder.  Since that decision constituted a full 
grant of the benefits sought on appeal as to that issue, it 
will not be addressed here by the Board.


REMAND

The appellant contends, in substance, that his low back 
disorder is more severe than the current disability 
evaluation suggests; therefore, he believes that an increased 
rating is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought, 
as well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  

The veteran's low back disorder was last examined by VA in 
January 1995.  At that time, the veteran had a normal 
lumbosacral spine X-ray and full range of motion without 
evidence of pain.  Since that time, private medical records 
have been associated with the claims folder which show that 
the veteran has low back pain which radiates to the left leg 
and decreased extension and right lateral flexion of the 
lumbar spine.  He also receives almost weekly chiropractic 
care.  During his May 1997 personal hearing, the veteran 
testified that due to his back pain he cannot sit, stand, or 
walk for long periods or lift heavy objects.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected low back disorder 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  Any such records should then be 
associated with the VA claims folder.

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected low back disorder.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted, 
including diagnostic radiography such as 
X-rays, MRI, and CT scans that the 
examiner may deem necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  With respect to the functioning 
of the veteran's low back, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his low 
back.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995); 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain and the effect of his low back 
disability on his employability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of low back pathology 
found to be present.  The examiner should 
provide complete rationales for all 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the 
appellant's claim for an increased rating 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If the increased rating claim remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


